CTS Corporation
Form 10-K 2004 [form10k2004.htm]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT (10)(AA)


DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

Director Compensation

Employee directors receive no additional compensation for serving on the Board
of Directors or Board Committees. Non-employee directors receive the following
fees for their service on the Board: annual board retainer — $24,000; annual
retainer for each Audit Committee member — $4,000; annual retainer for each
Finance, Nominating and Governance and Compensation Committee Member — $2,500;
additional annual retainer for Audit Committee Chairman — $4,000; additional
annual retainer for Compensation Committee Chairman — $3,000; additional annual
retainer for Finance and Nominating and Governance Chairman — $2,000; meeting
fee for each Board or Committee Meeting — $1,500. Effective in 2003, the Board
adopted a policy providing that all committee meetings, including special
meetings called by the committee chairman, are compensated at the regular
meeting fee rate. Special activity by the committee chairman, as well as any
special activity by another committee member that is requested or approved by
the committee chairman, is also compensated at the regular meeting fee rate.
Non-employee directors are reimbursed by the corporation for reasonable travel
expenses related to their performance of services and for director education
programs.

In 1990, CTS adopted the Stock Retirement Plan for Non-Employee Directors. Under
that plan, a deferred stock unit account was established for each non-employee
director. Through January 2004, 800 common stock units and additional units
representing dividends on CTS common stock paid were credited annually to each
non-employee director’s account. When a non-employee director retires from the
Board, he or she receives one share of CTS common stock for each deferred stock
unit credited to his or her account. On December 1, 2004, the Board of Directors
amended the plan to preclude crediting any additional units to the deferred
stock unit accounts. On December 1, 2004, each non-employee director received a
grant of restricted stock units under the CTS Corporation 2004 Omnibus Long-term
Incentive Plan equivalent to the number of deferred stock units which would have
been credited to the director for 2004 service under the Stock Retirement Plan
for Non-Employee Directors. Under the terms of this award, each non-employee
director will receive one share of CTS common stock for each restricted stock
unit upon retirement from the Board.

In 2002, the Board established a $30,000 annual stock-based compensation target
for each non-employee director. Through 2004, this target was achieved by
calculating the value of the 800 common stock units to be credited under the
Stock Retirement Plan for Non-Employee Directors based on the closing price of
CTS common stock on the New York Stock Exchange on the credit date. If the
calculated value of the common stock units was less than $30,000, each
non-employee director received a stock option award sufficient to make up the
difference between that value and $30,000, based on the closing price of CTS
common stock on the New York Stock Exchange on the credit date. For 2005, the
stock-based compensation target was achieved by awarding each non-employee
director 2300 restricted stock units under the CTS Corporation 2004 Omnibus
Long-term Incentive Plan. The awards were granted on December 1, 2004 and became
distributable on January 11, 2005 absent a deferral election by the non-employee
director. Upon distribution, one share of CTS common stock for each restricted
stock unit is transferred to the non-employee director. A prototype non-employee
director restricted stock unit agreement is filed as an Exhibit (10)(z) to this
Annual Report on Form 10-K.

1

--------------------------------------------------------------------------------


Named Executive Officer Compensation

CTS has an employment agreement with Donald K. Schwanz which has been previously
filed with the Commission as an exhibit to the corporation’s Annual Report on
Form 10-K. CTS does not have written employment agreements with any other named
executive officer. Annual salary for each named executive officer is determined
by the Compensation Committee of the Board of Directors. The annual salaries for
named executive officers set in 2004 were as follows: Donald K. Schwanz —
$713,600; Vinod M. Khilnani — $314,800; Donald R. Schroeder — $289,500; James L.
Cummins — $224,800; Richard G. Cutter — $220,500.

Each named executive officer participates in the CTS Corporation Management
Incentive Plan which has been previously filed with the Commission as an exhibit
to CTS’ Annual Report on Form 10-K. The plan provides cash bonuses determined by
the Compensation Committee, based on achievement of annual performance goals
established by the Committee.

The Compensation Committee has historically awarded stock-based compensation to
named executive officers on an annual basis. In 2004, the Compensation Committee
awarded the named executive officers restricted stock units and incentive stock
options under the CTS Corporation 2004 Omnibus Long-term Incentive Plan.
Prototype restricted stock unit and incentive stock unit agreements were
previously filed with the commission as an exhibit to the corporation’s
quarterly report on Form 10-Q for the quarter ended September 26, 2004.

Mr. Schwanz receives a quarterly perquisite allowance of $3,900. Each other
named executive officer receives a quarterly perquisite allowance of $3,600. Mr.
Schroeder will receive an additional $4,000 per month cost-of-living allowance
related to his relocation to Southern California as a result of his appointment
as President of CTS Electronics Manufacturing Solutions, a strategic business
unit of the corporation, during his first thirty-six months in this position.

Each named executive officer has executed a change-in-control severance
agreement which provides severance benefits only upon a change-in-control of
CTS. Prototype change-in-control severance agreements have been previously filed
with the Commission as an exhibit to the corporation’s Annual Report on Form
10-K.

2